[Cite as Goodville Mut. Cas. Co. v. Brenner, 2021-Ohio-2252.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                    WILLIAMS COUNTY


Goodville Mutual Casualty Company                          Court of Appeals No. WM-20-007

        Appellee                                           Trial Court No. 19 CI 081

v.

Virginia C. Brenner, et al.                                DECISION AND JUDGMENT

        Appellants                                         Decided: June 30, 2021

                                                 *****

        Peter C. Munger, for appellees.

        Robert A. Rutter, for appellant.

                                                 *****

        ZMUDA, P.J.

                                             I. Introduction

        {¶ 1} Appellants, Virginia Brenner and Amber Osmun, appeal the August 17,

2020 judgment of the Williams County Court of Common Pleas granting summary

judgment in favor of appellee, Goodville Mutual Casualty Company (“Goodville”). For

the following reasons, we affirm the trial court’s judgment.
                         A. Facts and Procedural Background

       On September 6, 2019, Goodville filed a declaratory judgment action pursuant to

Civ.R. 57 and R.C. Chapter 2721, asking the trial court to declare the rights of the parties

under a homeowner’s insurance policy it issued to Brenner for property located at 10439

County Road 10A in Bryan, Ohio, following a fire which occurred on January 13, 2019.

The policy’s declarations page identifies coverages for a residence, related private

structures, personal property, and additional living costs and loss of rents. Relevant to

this appeal, the residence coverage refers to a farmhouse while the related private

structures coverage refers to a two-story detached garage structure located approximately

150 feet from the farmhouse. The garage consisted of a first-floor storage area and a

second-floor apartment. At the time of the fire, Brenner resided in the farmhouse.

Osmun, Brenner’s granddaughter, resided in the apartment with her son. The fire

destroyed the detached garage structure, including the storage area and the apartment, and

all of their contents. The farmhouse was not damaged.

       {¶ 2} Brenner filed a claim for the damage to the structure and for her personal

property which was destroyed. Osmun also filed a claim for her damaged personal

property. On April 25, 2019, Brenner and Osmun appeared for an examination under

oath regarding their respective personal property claims.1




1
 Osmun’s examination was suspended pending additional document production and was
completed on July 22, 2019.

2.
       {¶ 3} In their testimony, it was revealed that Brenner had purchased insurance

coverage for the property from Goodville annually since 2007 when her husband passed

away. Osmun and her son resided in the farmhouse for nearly ten years prior to moving

into the apartment in the spring of 2018. Osmun indicated that she moved into the

apartment after Brenner’s prior renters—Osmun’s cousins—vacated the premises.

Brenner did not keep any personal property in the apartment. Brenner did keep some

personal property in the garage beneath the apartment. Brenner did not purchase any

separate insurance coverage for the property of any renters that might occupy the

apartment. Osmun likewise did not purchase any renter’s insurance for her personal

property or contact Brenner’s agent to inquire about obtaining renter’s insurance when

she moved into the apartment.

       {¶ 4} Both the farmhouse and the apartment share a single address. The utility

bills for each structure were separate but both were in Brenner’s name. Brenner paid the

utility bills for the farmhouse and gave Osmun the apartment’s utility bills for payment.

Brenner performed all of her daily activities—cooking, cleaning, etc.—in the farmhouse.

Brenner had never slept in the apartment and Osmun and her son did not sleep in the

farmhouse from the time they moved into the apartment until the date of the fire.

Brenner testified that she furnished the apartment with appliances prior to Osmun moving

in but Osmun testified that she and Brenner purchased the appliances together.

       {¶ 5} There was some dispute between Brenner and Osmun as to the status of the

property and rent payments. The parties agree that their intention was to ultimately



3.
transfer the entirety of the property to Osmun after she moved into the apartment.

Brenner believed that she was still the owner of the property at the time of the fire.

Brenner also testified that Osmun paid her monthly rent once she moved into the

apartment. Osmun testified, however, that she did not pay monthly rent and that on June

19, 2018, Brenner executed a quitclaim deed transferring ownership of the property to

Osmun. Osmun testified that she would be taking over the mortgage on the property but

that process had not yet been completed at the time of the fire.

       {¶ 6} In conjunction with that transfer, Brenner and Osmun executed a lease

agreement which granted Brenner a 99-year lease to remain on the property. The lease

identified Osmun as the “landlord” and Brenner as the “tenant.” The lease agreement

does not require a monthly rent payment. Despite that, Osmun testified that Brenner pays

her $400 per month which Osmun uses to pays the $811 monthly mortgage payment.

Neither Brenner nor Osmun advised Goodville of the transfer of ownership.2 Brenner

testified that she paid all of the Goodville insurance premiums from the time Osmun

moved into the apartment. Osmun testified that she gave Brenner $100 in cash each

month to pay toward the insurance premium. Osmun also testified that she paid the sole

real estate tax bill that had come due between the transfer of ownership and her

examination under oath. Appellants did not provide any evidence of any of the rent,

utility, or tax payments.


2
  Any issues related to ownership of the property and whether appellants were required to
notify Goodville of the transfer of ownership were not addressed in this declaratory
judgment action and are not before this court.

4.
       {¶ 7} Following the examinations, Goodville filed their declaratory judgment

action alleging that Osmun was not an “insured” as defined by the policy. Brenner and

Osmun filed their joint answer generally denying Goodville’s allegations along with a

counterclaim for declaratory judgment requesting the trial court find that Osmun was an

“insured” under the Goodville policy.

       {¶ 8} The policy includes the following relevant definitions:

              1. The words “your’ and “your” mean the person or persons named

       as the insured on the “declarations.”

              ***

              13. “Insured” means:

              a. “you”;

              b. “your” relatives if residents of “your” household[.]

The policy does not define “resident” or “household.”

       {¶ 9} Goodville filed a motion for summary judgment on March 5, 2020, arguing

that although Osmun was a relative of Brenner’s, she was not a member of Brenner’s

household and, therefore, not an “insured.” Brenner and Osmun filed their cross-motion

for summary judgment on April 15, 2020 arguing that Osmun was an “insured” under the

terms of the policy.

       {¶ 10} On August 17, 2020, the trial court granted Goodville’s motion for

summary judgment and denied appellant’s cross-motion for summary judgment. The




5.
trial court found that Osmun was not a resident of Brenner’s household under the plain

meaning of those terms and, therefore, was not an “insured” as defined in the policy.

                                 B. Assignment of Error

       {¶ 11} Appellants timely appealed and assert the following errors for our review:

              1. The trial court erred in concluding that the term “household” was

       not ambiguous in the context of a case where the residence consists of a

       structure and related structure;

              2. The trial court erred in concluding that the only plain and

       ordinary meaning of “household” was the definition found in Websters (sic)

       Dictionary, and not the definition found in Black’s law Dictionary;

              3. The Trial Court erred in concluding that the structure and related

       structure were not considered “under the same roof.”

                                          II. Analysis

       {¶ 12} We review the grant or denial of a motion for summary judgment de novo,

applying the same standard as the trial court. Lorain Natl. Bank v. Saratoga Apts., 61

Ohio App.3d 127, 129, 572 N.E.2d 198 (9th Dist.1989); Grafton v. Ohio Edison Co., 77

Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). Under Civ.R. 56(C), summary judgment is

appropriate where (1) no genuine issue as to any material fact exists; (2) the moving party

is entitled to judgment as a matter of law; and (3) reasonable minds can come to but one

conclusion, and viewing the evidence most strongly in favor of the nonmoving party, that




6.
conclusion is adverse to the nonmoving party. Harless v. Willis Day Warehousing Co.,

54 Ohio St.2d 64, 66, 375 N.E.2d 46 (1978).

       {¶ 13} On a motion for summary judgment, the moving party has the burden of

demonstrating that no genuine issue of material fact exists. Dresher v. Burt, 75 Ohio

St.3d 280, 292, 662 N.E.2d 264 (1996). In doing so, the moving party must point to

some evidence in the record in the form of “pleadings, depositions, answers to

interrogatories, written admissions, affidavits, transcripts of evidence, and written

stipulations of fact, if any, timely filed in the action[.]” Civ.R. 56(C); Dresher at 292–

293. The burden then shifts to the nonmoving party to provide evidence showing that a

genuine issue of material fact does exist. Dresher at 293. The failure to satisfy this

reciprocal burden warrants judgment against the nonmoving party. Id. at 293. We find

that the trial court did not err in granting summary judgment in favor of Goodville.

Because they are interrelated, we address appellants’ first and second assignments of

error together.

       A. The policy definition “resident of your household” is not ambiguous.

       {¶ 14} In their first and second assignments of error, appellants argue that the trial

court erred in finding that the term “household” was not ambiguous. Specifically,

appellants argue that because the policy does not define “household” and because

multiple dictionaries define “household,” that the term is ambiguous and should have

resulted in coverage for Osmun’s personal property claim.




7.
       {¶ 15} We review the interpretation of an insurance policy as a matter of law.

Buehrer v. Meyers, 155 N.E.3d 222, 2020-Ohio-3207, ¶ 13. “It is well settled that

‘insurance policies should be enforced in accordance with their terms as are other written

contracts. Where the provisions of the policy are clear and unambiguous, courts cannot

enlarge the contract by implication so as to embrace an object distinct from that originally

contemplated by the parties.’” Id. at ¶ 14, citing Rhoades v. Equitable Life Assur. Soc. Of

U.S., 54 Ohio St.2d 45, 47, 374 N.E.2d 643 (1979). “As we examine the contract as

whole, we presume that the parties' intent is reflected in the language used. When the

policy language is clear, the court may look no further to find the intent of the

parties.” Id., citing Houston v. Liberty Mut. Fire Ins. Co., 6th Dist. Lucas No. L-04-1161,

2005-Ohio-4177, ¶ 36. However, “[w]here provisions of a contract of insurance are

reasonably susceptible of more than one interpretation, they will be construed strictly

against the insurer and liberally in favor of the insured.” King v. Nationwide Ins.

Co. (1988), 35 Ohio St.3d 208, 519 N.E.2d 1380, syllabus.

       {¶ 16} In granting summary judgment, the trial court found that the term

“household” was not ambiguous. The trial court relied on the Ohio Supreme Court’s

holding in Shear v. W.Am. Ins. Co., 11 Ohio St.3d 162, 464 N.E.2d 545 (1984), which

found that the plain meaning of the term “household” in an insurance policy was “those

who dwell under the same roof * * * a social unit comprised of those living together in

the same dwelling place.” The trial court cited Brenner’s testimony that Osmun was

renting the apartment from her as evidence that Osmun was not residing under the same



8.
roof as Brenner and, therefore, not an insured. Appellant argues that the trial court

erroneously limited its definition of “household” to those living under the same roof.

Instead, appellants argue, the term “household” is ambiguous and capable of more than

one interpretation which should have been construed in favor of coverage for Osmun’s

claim.

         {¶ 17} Having reviewed the record de novo, we find that the term “household” as

used in the Goodville policy is not ambiguous as a matter of law. In Shear, the Ohio

Supreme Court defined “household” utilizing Webster’s Third New International

Dictionary as “those who dwell under the same roof and compose a family: * * * a social

unit comprised of those living together in the same dwelling place[.]” Shear at 166. This

court, along with others throughout the state, have relied on this definition of household

when interpreting similar policy definitions. See Auto-Owners Insurance Co. v. Merillat,

167 Ohio App.3d 148, 2006-Ohio-2491, 845 N.E.2d 513, ¶ 39 (6th Dist.); Felton v.

Nationwide Mut. Fire Ins. Co., 163 Ohio App.3d 436, 2005-Ohio-4792, 839 N.E.2d 34

(9th Dist.); Doe v. Magro, 1st Dist. Hamilton No. C-130409, 2014-Ohio-1202, ¶ 12.

         {¶ 18} Appellants argue that the trial court should not have limited its definition of

“household” to those residing “under the same roof” or “in the same dwelling place.”

Instead, appellants argue that the trial court should have considered one of several other

dictionary definitions of household including Black’s Law Dictionary (“a family living

together” and “a group of people who dwell under the same roof”), Collin’s Dictionary

(“a household is all the people in a family group who live together in a house”), and



9.
Lexico (“a house and its occupants regarded as a unit”). Appellants contend that since

there is more than one definition of “household” that the term is ambiguous. Appellant’s

argument, however, ignores the fact that each of these additional definitions all contain

substantially the same provision to which they object—that is, a common dwelling unit.

Appellants do not identify any other applicable definition which does not include this

common dwelling requirement. Appellants, therefore, have failed to show that the

policy’s use of the term “household” is reasonably susceptible to more than one

interpretation. See King v. Nationwide Ins. Co., 35 Ohio St.3d 208, 519 N.E.2d 1380 at

syllabus.

       {¶ 19} For these reasons, we find that the trial court did not err in finding that the

term “household” as used in the Goodville policy was not ambiguous. We also find that

the trial court did not err in determining that the plain and ordinary meaning of

“household” is limited to those residing in the same dwelling place. Therefore,

appellants’ first and second assignments of error are found not well-taken.

            B. Appellant Osmun was not a member of Brenner’s household
                  when she resided in the related private structure.

       {¶ 20} In their third assignment of error, appellants argue that the trial court erred

when it determined that the farmhouse and the detached garage were not a single

dwelling place. Appellants argue that because the structures share a single address,

appellants share household items, and that the policy declarations page identifies the

detached garage as a “related structure,” that appellants intended to be considered

members of the same household despite not living “under the same roof.” Stated another


10.
way, appellants argue that there are genuine issues of material fact regarding whether

they were members of the same household, even when utilizing the definition from

Shear, that precludes summary judgment. We disagree.

       {¶ 21} Summary judgment can only be granted when there are no material facts in

dispute. Civ.R. 56(C). A “material fact” is one which would affect the outcome of the

suit under the applicable substantive law. Turner v. Cathedral Ministries, 6th Dist. No.

S-14-020, 2015-Ohio-633, ¶ 9. There are no material facts in dispute which would

preclude the granting of summary judgment in Goodville’s favor.

       {¶ 22} The disputed facts in this case are not material. Brenner testified that

Osmun lived as her tenant in the apartment and paid her a monthly rent. Osmun, in turn,

testified that she was the owner of the property and that Brenner was her tenant.

Osmun’s testimony was supported by a signed lease agreement which identified the

relationship of the parties as landlord and tenant. In either scenario, Brenner and Osmun

are in a landlord and tenant relationship, not members of the same social unit. These

facts, while disputed, do not suggest that Brenner and Osmun were members of the same

household. As a result, they are not material facts which would preclude summary

judgment.

       {¶ 23} In contrast, the undisputed facts show that Brenner and Osmun were not

members of the same household. It is undisputed that Brenner purchased insurance

coverage for the related structure as a “family rental.” Brenner’s policy includes




11.
coverage for “loss of rent” which pays Brenner “the fair rental value * * * rented or held

for rental to others * * * if it is made unfit for use as a residence by a [covered loss.]” In

addition to that general coverage, Brenner also purchased a separate endorsement for the

“Related Private Structures Rented to Others” (emphasis added). This endorsement

describes which terms and exclusions from the homeowner’s policy were applicable to

the “family rental.” The endorsement specifically states that the policy’s “business”

exclusion did not apply to coverage for the rental property, allowing Brenner to rent the

apartment without affecting the policy’s coverage for the structure itself. Put simply,

Brenner and Goodville’s anticipated use of the apartment was as a rental property from

which Brenner could earn income, not an extension of Brenner’s household.

       {¶ 24} This is consistent with Brenner’s testimony regarding her relationship with

Osmun. When describing their living situation, Brenner described Osmun as her

“neighbor.” Brenner testified that she had limited knowledge of Osmun’s activities

because she wanted to afford Osmun her privacy. Brenner also stated that she did not

regularly enter the apartment while Osmun resided there and categorically stated that

other than the furnished appliances, her “personal things” would not have been in the

apartment. Notably absent from Brenner’s testimony is any indication that she interacted

with Osmun as anything other than as a neighbor despite their familial relationship. All

of these facts indicate that the apartment was not an extension of Brenner’s household but

a separate residence for her tenants.




12.
         {¶ 25} Appellants’ argument relies principally on the fact that Brenner and Osmun

shared the same address. Such a fact, however, is legally unavailing. A shared address is

not sufficient to overcome the evidence that shows Osmun was not a member of

Brenner’s household. See Grange Ins. Co. v. Stubbs, 10th Dist. Franklin No. 11AP-163,

2011-Ohio-5620 (holding that “household” refers to the living arrangements of the family

unit of the insured and not to the address listed on the declarations page).

         {¶ 26} In sum, there are no facts which show appellants were dwelling “under the

same roof” or members of the same “social unit comprised of those living together in the

same dwelling place.” Shear, 11 Ohio St.3d at 166, 464 N.E.2d 545. Therefore, we find

that there are no material facts in dispute and, viewing the evidence in favor of

appellants, that Goodville is entitled to judgment as a matter of law. Osmun was not a

member of Brenner’s household and was not an insured under the plain and ordinary

terms of Brenner’s policy with Goodville. For these reasons, we find summary judgment

in favor of Goodville was proper and appellant’s third assignment of error is not well-

taken.

                                      III. Conclusion

         {¶ 27} We find each of appellants’ assignments of error not well-taken and affirm

the August 17, 2020 judgment of the Williams County Court of Common Pleas.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.



                                                                        Judgment affirmed.



13.
                                                               WM-20-007
                                                               Goodville Mutual v.
                                                               Brenner




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                            JUDGE
Gene A. Zmuda, P.J.
                                               _______________________________
Myron C. Duhart, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




14.